DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 104 (Fig. 6), 2510 (Fig. 47). Furthermore, the claimed “gap” and “first and second parts” should be referenced and labeled in the drawings. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 69 recites the limitation “wherein the central portion is divided into first and second parts separated by a gap, the first and second parts being interconnected through the wing.”. The specification does not recite “a gap”. Claim 77 recites the limitation “the skirt panel being pivotable relative to the panel about an axis along a joint between the panel and the skirt panel.” The specification does not recite that the skirt panel pivots relative to the panel about an axis along a joint therebetween. Appropriate correction is required. 

Claim Objections
Claim 65 is objected to because of the following informalities and should be amended as follows:
“65. (new) A tissue retaining device sized for attachment to a rod of a retractor comprising: a body comprising: a central portion having a first outer surface and a first inner surface opposite the first outer surface, of the central portion protruding relative to the second inner surface of the central portion.”  Appropriate correction is required.
Claim 72 is objected to because of the following informalities: In Line 1, the word --first-- should be added before the word “securement”. Appropriate correction is required.
Claim 80 is objected to because of the following informalities and should be amended as follows:
“80. (new) The tissue retraction structure of claim 79, further comprising a button on the engagement feature of the first surface of the body of the panel, the button configured to operate as a switch connected to the light emitting device so that when the button is depressed, the light emitting device emits light and when the button is not depressed, the light emitting device does not emit light.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 71-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation "wherein the tissue retraction structure, when engaged to the first rod, is disposed on a single side" which renders the claim indefinite as it is unclear what is meant by “is disposed on a single side”. Disposed on a single side of what? Appropriate correction is required. 
Claim 76 at Line 2 recites the limitation “the first support structure” and in Line 3 recites the limitation “the second support structure”. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, the limitations are being interpreted as “the first securement structure” and “the second securement structure”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitations in this application that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph are as follows: 
Engagement element, engagement feature (claims 65, 79)
Tissue retraction structure, first securement structure (claims 71, 79)
Second securement structure (claim 73)
First support structure, second support structure (claim 76)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 65-67, 69-72 & 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gharib et al. (US Patent No. 9,655,505).
Regarding Claim 65, Gharib et al. discloses a tissue retaining device (shim 83, Figs. 17-18, Col. 12, Lines 38-53) capable of attaching to a rod of a retractor (electrode rod 70 & blade 12, Fig. 18) comprising: a body with a central portion having a first outer surface and a first inner surface opposite the first outer surface, a groove on the first outer surface complementary to a portion of the rod such that the central portion is configured to clip onto the rod (Col. 12, Lines 50-60), and an engagement element (lip 87 of deflectable tab 85 engages indentations 63 along blade 12, Col. 12, Lines 50-60) configured to engage with a complementary engagement feature in the rod (see indentations 63 of 12 in Fig. 11); and a wing adjacent to the central portion, the wing having a second outer surface and a second inner surface opposite the second outer surface, the first inner surface of the central portion protruding relative to the second inner surface (see Fig. 17 depiction and notations below).

    PNG
    media_image1.png
    541
    982
    media_image1.png
    Greyscale

Regarding Claim 66, Gharib et al. discloses wherein the first inner surface of the central portion is convex and terminates in a pointed tip (see Fig. 17 depiction and notations above).
Regarding Claim 67, Gharib et al. discloses wherein the engagement element is a bending clip (deflectable tab 85) that includes a protrusion (lip 87) facing an interior of the central portion, the bending clip being elastically deformable (Col. 12, Lines 38-42 & Col. 9, Lines 22-47).
Regarding Claim 69, Gharib et al. discloses wherein the central portion is divided into first and second parts (left and right wings as seen above in depiction of Fig. 17) separated by a gap, the first and second parts being interconnected through the wing (Fig. 17).
Regarding Claim 70, Gharib et al. discloses wherein the engagement element is entirely in between the first and second parts (Fig. 17).
Regarding Claim 71 as best understood, Gharib et al. discloses a surgical portal system (10, Figs. 1-3 & 17-18) for use in a body of a patient comprising: two or more rods (electrode rod 70 & blade 12, electrode rod 70 & blade 14, and electrode rod 70 & blade 18, Fig. 18) adapted for use with a retractor assembly (Col. 9, Lines 21-29); and a tissue retraction structure (shim 56, Figs. 4-6, Col. 9, Line 20 - Col. 10, Line 28) including a panel and a first securement structure (C-shaped channel forming flexible tab 60, Figs. 4-5) attached to the panel (See Fig. 5 depiction and notations below), the panel having an inner surface with a first radius (Fig. 6) and the first securement structure having a rod engaging surface (retractor facing side of 60, Fig. 4) with a second radius (Fig. 6) smaller than the first radius (Fig. 6), the first securement structure 

    PNG
    media_image2.png
    705
    628
    media_image2.png
    Greyscale

Regarding Claim 72, Gharib et al. discloses wherein the first securement structure is a C-shaped channel (See Fig. 5 depiction and notations above).
Regarding Claim 77, Gharib et al. discloses wherein the tissue retraction structure further comprises a skirt panel (T-shaped lip 66 of flexible engagement tab 60, Figs. 4-6, Col. 9, Lines 40-50) attached at a leading end (upper end of panel) of the panel, the skirt panel being pivotable relative to the panel about an axis along a joint between the panel and the skirt panel (lip 66 and tab 60 hinge/pivot about the living hinge at the bottom of the tab 60 formed by the enlarged cutouts in the C-shaped channel as seen above in the Fig. 5 depiction).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gharib et al. (US Patent No. 9,655,505) in view of Vayser et al. (US PG Pub No. 2007/0060795).
Regarding Claim 68, Gharib et al. discloses the claimed invention as stated above in claim 65, except at least one of a power cell or a light emitting diode disposed in a pocket recessed in the second outer surface of the wing.
Vayser et al. discloses various embodiments of lighted surgical retractors having LED illumination light engines in Figs. 1-3 (Paragraphs [0004, 0010-0011], and Fig. 1 depicts an embodiment of an illuminated blade attachment comprising a light engine (2, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the shim of Gharib et al. with a light engine integrated into and through the outer surface of one of the wings such that an LED is arranged on the tissue facing surface to illuminate the surgical field as taught by Vayser et al. in order to provide the retractor blade with a removable and easy to use high intensity lighting means for improving visibility in the surgical field. 
Claims 79-80 & 83-84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al. (US PG Pub No. 2007/0060795).
Regarding Claims 79-80 & 83, Vayser et al. discloses a tissue retraction structure (1, Fig. 1, Paragraph [0004 & 0010]) capable of being used with a rod associated with a retractor assembly, the tissue retraction structure comprising: a panel comprising a body (See Fig. 1 depiction and notations below); and an engagement feature on a first surface of the body (See Fig. 1 depiction and notations below), the engagement feature capable of receiving the rod so that the tissue retraction structure is 

    PNG
    media_image3.png
    451
    777
    media_image3.png
    Greyscale

Vayser et al. does not disclose that the panel body comprises a cavity therein, wherein the power cell is disposed in the cavity and the wiring is entirely disposed within the body of the panel, and wherein the switch button is configured so that when the button is depressed, the light emitting device emits light and when the button is not 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the panel body of Vayser et al. with a channel provided in the body for housing the light engine components as taught by Vayser et al. in order to integrate and recess the light engine components within the body for a more low profile lighting arrangement. 
Regarding Claim 84, Vayser et al. discloses the claimed invention as stated above in claim 79, and further discloses a fixation post attached to the panel (see Fig. 1 depiction and notations above), the fixation post capable of engaging with a soft tissue surface (The fixation post is arranged to and fully and structurally capable of engaging soft tissue).
Claim 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al. (US PG Pub No. 2007/0060795) in view of Miller et al. (US PG Pub No. 2009/0097236).
Regarding Claim 81, Vayser et al. discloses the claimed invention as stated above in claim 79, except an electrical barrier on the body of the panel, the electrical barrier configured to cause the light emitting device to emit light upon its removal.
Miller et al. discloses a disposable medical examination light comprising electrical components for connecting a battery to at least one LED light, and a switching mechanism configured to close an electrical circuit between the LED(s) and the battery, wherein the switching mechanism is a disposable non-conductive pull tab that is removably placed within the electrical circuit. (Abstract and Paragraph [0009]). Paragraphs [0020 & 0046] describe the pull tab 32 of Fig. 1 and recite that the pull tab 32 is “made from any non-conductive material, such as a plastic film.  The pull tab 32 may be removably placed in any location sufficient to break the circuit between the power source and the LED(s) 22. When desired, the pull tab 32 may be removed by the user and, thereby, close the electrical circuit between the LED 22 and the power source.  Thus, the disposable light 10 may be switched on by removing the pull tab 32.  In some embodiments, the pull tab 32 may not necessarily be reinserted to break the circuit and switch the disposable light 10 off.  Thus, in some embodiments, the disposable light may not be switched off after it has been switched on.” Paragraph [0047] further discloses that “In addition to the previously mentioned components, the disposable light 
10 may have any other known or novel component.  For example, in embodiments 
where the disposable light 10 comprises more than one LED, any known or novel switching mechanism may be used to switch between powering the various LEDs.  For instance, in embodiments of the disposable light 10 that comprise a white light producing LED and a green light producing LED, a switching mechanism may be used 
electrical circuit between the power source and the LED 22.  In this manner, the disposable light 10 may be switched on and the LED 22 may produce light to illuminate an interior cavity. Similarly, in this example, where the disposable light has two LEDs (as in FIG. 4), removing the pull tab 32 may serve to provide power to one LED 22 which may be used to light the desired area.  Furthermore, the power source may be switched to power the other LED 22' as described hereinafter.” Miller et al. teaches that providing a disposable medical examination light “[0011] Such a disposable light may provide better visualization, produce less heat, occlude less of the visual/working field, be easier to use, and/or be more sanitary than some other conventional lights.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the light engine assembly recessed within the panel body of Vayser et al. to add a pull-tab in any location sufficient to break the circuit between the battery and the LED as taught by Miller et al. in order to provide a user with visual and tactile indication that the light has not been previously used. 
Claim 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vayser et al. (US PG Pub No. 2007/0060795, hereinafter Vayser 1) in view of Vayser  (US PG Pub No. 2006/0256575, hereinafter Vayser 2).
Regarding Claim 82, Vayser 1 discloses the claimed invention as stated above in claim 79, except wherein a portion of the body including the second surface is made of a transparent material.
Vayser 2 discloses illuminated body cavity retractors, wherein one embodiment of retractor comprises an illumination source comprising LED lights thereon and a polymer blade member which is transparent or semi-transparent (Paragraph [0055]), so that light output from the illumination source illuminates the blade and thus the surgical  field during a procedure. Vayser further discloses that the polymer blade can be packaged separately from the rest of the retractor to enable disposable use of the blade when needed (Paragraphs [0055-0056]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the panel body of Vayser 1 to be made from transparent polymer as taught by Vayser 2 in order to allow light from the light source to extend through the blade and allow the blade to be disposable after use if desired. 

Allowable Subject Matter
Claims 73-76 & 78 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775